Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1117
                      Lower Tribunal No. 13-783 CC
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                    Central Therapy Center, Inc.,
                  a/a/o Daniel M. Yanes Saavedra,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

      Corredor & Husseini, P.A., and Maria E. Corredor; David B. Pakula,
P.A., and David B. Pakula (Pembroke Pines), for appellee.


Before LINDSEY, HENDON, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2